DETAILED ACTION
In response to communication filed on 5/21/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 5/21/2021. Claims 1,8, and 15-20 were amended and claims 1-20 remain pending.

Amendment to claims 16-20 in response to rejection under Double Patenting has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2021 and 5/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103


Claims 1-3,8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haramaty et al. (US Pub. 2015/0098466)(H1 hereafter) in view of Grosser et al. (US Pub. 2011/0283013)(G1 hereafter).

Regarding claims 1,8 and 15, H1 teaches a system for supporting a single logical IP subnet (i.e. Infiniband network)[paragraph 0027] across multiple independent layer 2 subnets [refer Fig. 1; 22] in a high performance computing environment [refer Fig. 1; 20][paragraph 0029], comprising: 
a computer (i.e. host)[refer Fig. 1; 28], the computer comprising one or more microprocessors (a host computer [refer Fig. 1; 28] inherently comprises of a processor or processing unit in order to operate)[paragraph 0031]; 
a logical device (i.e. router)[refer Fig. 1; 24], the logical device being addressed by a layer 3 address (the subnets are interconnected by a layer-3 router)[paragraph 0029], the logical device comprises a plurality of network adapters, each of the network adapters comprising a physical port (i.e. routing port)[refer Fig. 2; 44][paragraph 0034]; and
a plurality of switches [refer Fig. 1; 26]; 
the plurality of switches are arranged into a plurality of discrete layer 2 subnets [refer Fig. 1; 22][paragraph 0029];
each of the discrete layer 2 subnets [refer Fig. 1; 22] is connected to at least one physical port (i.e. local port) of a network adapter (i.e. layer-2 switch of router)[refer Fig. 2; 40][paragraph 0034] of the plurality of network adapters of the logical device [refer Fig. 2; SW1-SW4][paragraph 0034], two of 
a mapping table is provided at the logical device (a router can maintain a table showing the ports to which packets are to be forwarded)[paragraph 0041].  
However, H1 fails to disclose the logical device performs a load balancing function for packets addressed to the layer 3 address.
G1 discloses the use of layer 3 ECMP forwarding tables and data structures to allow for the performance of stateless load balancing used by layer 3 forwarding devices or routers [paragraph 0025], if a packet is to be load balanced accord to a destination MAC address being the same as the MAC address of a layer 3 packet forwarding (L3PF) device, the L3PF device uses layer 3 functionality [paragraph 0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for a router that connects pairs of subnets for purposes of load balancing [refer H1; paragraph 0029] to incorporate load balancing according to layer 3 forwarding as taught by G1.  One would be motivated to do so to provide an improved means of stateless load balancing for network traffic flows [refer G1; paragraph 0005].

Regarding claims 2,9 and 16, H1 teaches the logical device is addressed by one layer 3 address [paragraph 0025].  

Regarding claims 3,10 and 17, H1 teaches each of the physical ports on the logical device are addressed by at least a layer 2 address [paragraph 0025].  

Claims 4,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of G1, as applied to claims 1,8 and 15, in further view of Basturk et al. (US Pub. 2008/0240095)(B1 hereafter).

Regarding claims 4,11 and 18, H1 fails to disclose each of the physical ports on the logical device are further addressed by the layer 3 address of the logical device.  
	B1 discloses that physical interfaces of a router can be logically bound together so as to share a single layer 3 address and are considered as a logical or virtual interface [paragraph 0014].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate logically bounding a layer 3 address for interfaces of a router as taught by B1.  One would be motivated to do so to provide a way for a protocol to only consider a single logical address for routing and no specific need to table every link address [refer B1; paragraph 0014].


Claims 5-7,12-14,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of G1 in further view of B1, as applied to claims 4,11 and 18 respectively, in further view of Nagarajan et al. (US Pub. 2018/0351791)(N1 hereafter).

Regarding claims 5,12 and 19, H1 teaches two or more switches of the plurality of switches are arranged in a layer two subnet [refer Fig. 1; Subnet A, 26][paragraph 0029].
However H1 fails to disclose the subnet comprising a multi-chassis link aggregation scheme.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate one or more links in a subnet to be configured as a multi-chassis link aggregation group as taught by N1.  One would be motivated to do so to provide redundancy and fault tolerance [refer N1; paragraph 0065].
	
Regarding claims 6 and 13, H1 teaches another switch of the plurality of switches is arranged in a layer two subnet [refer Fig. 1; Subnet B, 26][paragraph 0029].
However H1 fails to disclose the subnet comprising a link aggregation scheme.  
	N1 discloses that one or more links for a subnet in a network [paragraph 0064 can be aggregated to aggregated links using a virtual port channel or other aggregation [paragraph 0065].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate one or more links in a subnet to be configured as link aggregation as taught by N1.  One would be motivated to do so to provide redundancy and fault tolerance [refer N1; paragraph 0065].

Regarding claims 7 and 14, H1 teaches a packet comprising a source layer 2 address (i.e. source local identifier (SLID))(local identifiers are layer-2 addresses [paragraph 0003], a packet comprises of a SLID [paragraph 0045]), a destination layer 2 address (i.e. destination LID)(a packet comprises of a layer 2 header and comprises of a layer 2 destination address or DLID)[paragraph 0037] is received at the logical device (routers receives incoming data packets)[paragraph 0043]; 
after receiving the packet, the logical device updates the destination layer 2 address of the received packet based upon the mapping table (a switch [refer Fig. 2; 40] within the router [refer Fig. 1; 
the logical device forwards the updated packet on a physical port of the logical device [paragraph 0045].
However H1 fails to disclose that the updated destination layer 2 address is associated with one of the layer two subnet comprising the multi-chassis link aggregation scheme and the layer two subnet comprising the link aggregation scheme.
	N1 discloses that one or more links for a subnet in a network [paragraph 0064 can be aggregated to aggregated links using a virtual port channel or other aggregation such as multi-chassis link aggregation groups [paragraph 0065].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate one or more links in a subnet to be configured as link aggregation as taught by N1.  One would be motivated to do so to provide redundancy and fault tolerance [refer N1; paragraph 0065].

Regarding claim 20, H1 teaches a packet comprising a source layer 2 address (i.e. source local identifier (SLID))(local identifiers are layer-2 addresses [paragraph 0003], a packet comprises of a SLID [paragraph 0045]), a destination layer 2 address (i.e. destination LID)(a packet comprises of a layer 2 header and comprises of a layer 2 destination address or DLID)[paragraph 0037] is received at the logical device (routers receives incoming data packets)[paragraph 0043]; 
after receiving the packet, the logical device updates the destination layer 2 address of the received packet based upon the mapping table (a switch [refer Fig. 2; 40] within the router [refer Fig. 1; 24] checks the DLID for whether the packet is destined for another subnet [paragraph 0043] and assigns (i.e. updates) a DLID in the appropriate field [paragraph 0045]); 

However H1 fails to disclose another switch of the plurality of switches is arranged in a layer two subnet comprising a link aggregation scheme and the updated destination layer 2 address is associated with one of the layer two subnet comprising the multi-chassis link aggregation scheme and the layer two subnet comprising the link aggregation scheme.

Response to Arguments

Applicant’s arguments, see pages 7-8, filed 5/21/20201, with respect to the rejection of claims 1,8 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Grosser et al. (US Pub. 2011/0283013)(G1 hereafter) as noted above.

Regarding claims 1,8 and 15, and their dependent claims by virtue of dependency, applicant argues that the applied reference, Haramaty et al. (US Pub. 2015/0098466)(H1 hereafter) does not teach newly added claim limitation, namely, “each of the discrete layer 2 subnets is connected to at least one physical port of a network adapter of the plurality of network adapters of the logical device, two of the discrete layer 2 subnets are interconnected via one or more control links,” and “the logical device performs a load balancing function for packets addressed to the layer 3 address.” 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection.  
As noted in the above rejection, given the broadest reasonable interpretation of the claim language as required by MPEP 2111, H1 does indeed disclose each of the discrete layer 2 subnets is 
However, examiner does concede that although H1 teaches load balancing [refer H1; paragraph 0029], H1 does fails to disclose that the logical device performs a load balancing function for packets addressed to the layer 3 address.
Accordingly, examiner relied upon the teachings of G1, whom discloses the use of layer 3 ECMP forwarding tables and data structures to allow for the performance of stateless load balancing used by layer 3 forwarding devices or routers [paragraph 0025], if a packet is to be load balanced accord to a destination MAC address being the same as the MAC address of a layer 3 packet forwarding (L3PF) device, the L3PF device uses layer 3 functionality [paragraph 0042].
Based upon this disclosure, examiner therefore reasoned that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for a router that connects pairs of subnets for purposes of load balancing [refer H1; paragraph 0029] to incorporate load balancing according to layer 3 forwarding as taught by G1.  One would be motivated to do so to provide an improved means of stateless load balancing for network traffic flows [refer G1; paragraph 0005].

**Examiner’s Note**
It is noted that the Application Data Sheet filed on 8/21/2019 mistakenly has a misspelling of the word COMPUTING as “OCMPUTING” for the title of the invention.  Because the Specifications has the correct spelling, this is believed to be in error and appropriate correction is required.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412